Case 2:17-cv-04917-ADS-AKT Document 27-1 Filed 11/05/18 Page 1 of 3 PageID #: 246




     Exhibit A
Case 2:17-cv-04917-ADS-AKT Document 27-1 Filed 11/05/18 Page 2 of 3 PageID #: 247



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 Stephanie Roman,

                Plaintiff,

        V.                                                    Case No. 2: 17-cv-04917

 ROS Financial, Inc.,

                Defendant.


                               AFFIDAVIT OF ERIN HARNESS

 ST ATE OF TEXAS                       §
 COUNTY OF DALLAS                      §

        Before me, the undersigned authority, personally appeared Erin Harness who, being by me
 duly sworn, deposed as follows:

         1.     My name is Erin Harness. I am of sound mind, capable of making this affidavit,
 and the facts contained herein are true and correct and within my personal knowledge. I am the
 CCCO and Director of Administration and Compliance for ROS Financial, Inc. ("ROS").

         2.      I am a custodian of records maintained at ROS. I have under my direct custody and
 control, the business records for ROS, and, in particular, Stephanie Roman ("Roman" or
 "Plaintiff')'s file records, including account note(s), account records, and communications.
 Attached hereto are the following documents:

        Exhibit B: Account Notes

        Exhibit C: Letter dated August 18, 2016

          3.     These documents were kept in the regular course of business, and it was the regular
 course of our business, with knowledge of the act, event, condition or opinion to make the record
 or to transmit information thereof to be included in this record; and the record was made at or near
 the time or reasonably soon thereafter. The records attached hereto are exact duplicates of the
 originals.

        4.      The original creditor to Plaintiffs account is Capital One, N.A. ("Capital One").

        5.    On August 18, 2016, ROS sent its initial dunning letter (the "Letter") to Plaintiff.
 Exhibit C. The Letter indicated an "Amount Owed" of $3,981.89. Id. The Letter also offered a




 Affidavit of Erin Harness                                                              Page 1 of 2
Case 2:17-cv-04917-ADS-AKT Document 27-1 Filed 11/05/18 Page 3 of 3 PageID #: 248



 Reduction Offer of $2,389.14. Id. In the body of the Letter was different payment options that
 Plaintiff could accept to pay the debt. Id.

         6.      When RGS receives debts from Capital One, RGS does not add any late fees or
 interests to the debt. The debt remains the same during the entire time RGS has the debt for
 collection. The amount sought in the Initial Letter remained static and was not subject to change
 during the time RGS was collecting the debt. This is also reflected in the Account Notes, which
 shows no interest or fees. Exhibit B.

         7.      At no point while RGS has possession of the debt at issue did the amount of the
 debt change. The "Amount Owed" remained static during the time RGS was collecting the debt,
 as no interest or fees were or would have been added to the debt during this time.

        8.     Plaintiff could have satisfied the debt by either paying the Amount Owed in full or
 by paying the Reduction Offer. Either payment plan would have satisfied the debt.

        9.     I hereby declare under the penalty of perjury that the foregoing is true and correct.


                                          FURTHER AFFIANT SA YETH NAUGHT.



                                         c~,~ Erin Harnes's, CCCO
                                              Director of Administration and Compliance
                                              RGS Financial, Inc.




        SWORN TO AND SUBSCRIBED before me, a Notary Public, on this the                     3 /~ day of
 Dt,-fl> b
         e..v- , 2o18.



                                                      Public in   anf for the State of--=-
                                                                                        /.PXo $"
 My Commission Expires:
  oo/D~        zc, r,· 2Al ?I

                                                                              DEJUAN P REN FROE
                                                                              Notary ID #131330451
                                                                              My Commission Expires
                                                                                October 26. 2021




 Affidavit of Erin Harness                                                                    Page 2 of 2
